Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 35 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 37-39,41-43 is/are rejected under 35 U.S.C. 103 as obvious over Kaneda et al (20080030921). 
	Kaneda et al teach a multilayer capacitor including barium titanate where example 26 includes .3 mole% Ce and .2 mole% Dy. La may also be included [0008].
	With respect to claims 38, example 26 includes .3 mole% Ce.
With respect to claim 39 example 26 includes .5 mole% Mn.

	With respect to claims 42 and 43 the size is a matter of design choice.
	It would have been obvious to one of ordinary skill in the art to further include La as a first accessory component because Kaneda et al teach La may be included in the first accessory component.
	Claims 28-34,36,37,40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al (20080030921) further in view of Shimada et al (20160155570)
Kaneda et al teaches the multilayer capacitor described above however fails to teach a Mg component.
Shimada et al teach a multilayer capacitor similar to that claimed and taught by Kaneda et al where Mg is added in an amount of .001-.98 mole% to reduce grain growth and improve reliability [0024, 0148].
It would have been obvious to one of ordinary skill in the art at the time of the invention to further include the Mg component in Kaneda because Shimada et al teach Mg reduces grain growth and improves reliability.
With respect to claims 30 and 36, La may be included in the accessory component[0008].
With respect to claim 31 example 26 includes .5 mole% Mn.
	With respect to claim 32, .5 wt% glass is included.
	With respect to claims 33 and 40 the size is a matter of design choice.
Response to Arguments
Applicants’ argument that Kaneda et al fail to teach .466-.932 mole% Ce exhibits higher permittivity and improved reliability is persuasive in overcoming the rejection of claims 7-18.
The rejection of claims 19-27 is withdrawn because although Kaneda et al teach Mn, Kaneda et al fail to teach or fairly suggest one of V,Cr,Fe,Ni,Co,Cu or Zn.
Applicants’ argument that Kaneda et al require a Cu electrode and therefor not combinable with Shimada is not persuasive in overcoming the rejection because Kaneda teaches Ni may be used [0022].
Allowable Subject Matter
Claims 7-14,18-27 are allowed.
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However claim 35 is considered to be of the same scope of claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
09/17/2021